The Court of Delegates doth order, determine, adjudge and decree, that the decree or sentence made by the Commissary General, be revoked, annulled, and for nothing held; and that the will of Jeremiah Belt, dated the 15th of October, 1750, in the proceedings aforesaid set forth, be hereby established, and made firm and valid, and that the same shall be so held and deemed, and that the letters testamentary granted to J. B. junior, surviving executor under said will, be confirmed and continued in full force, any thing in the said Commissary General’s decree or sentence, to the contrary in any wise notwithstanding ; and further, it is adjudged and decreed, that the appellees pay all costs of this appeal, to the appellants, as also all costs arising in the Commissary’s Office, in the prosecution of the libel aforesaid, &c.
Note. The acts of Assembly under which the Prerogative Court, and the Court of Delegates exercised jurisdiction, have been repealed. ■